Citation Nr: 0617487	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-38 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1971 to 
December 1973 and from May 1975 to November 1986.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision.


FINDINGS OF FACT

1.  The RO previously denied the veteran's claim of 
entitlement to service connection for PTSD in a January 2002 
decision, and the veteran did not perfect an appeal.

2.  The evidence submitted since January 2002 does not raise 
a reasonable possibility of substantiating the veteran's 
claim.


CONCLUSION OF LAW

New and material evidence has not been submitted and the 
claim is not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

The veteran's claim of entitlement to service connection for 
PTSD was denied by a January 2002 rating decision and the 
veteran did not appeal.  Rating decisions are final if not 
appealed within one year, and, as such, the January 2002 
rating decision is final.  However, a previously denied claim 
may be reopened by the submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The evidence of record at the time of the January 2002 rating 
decision included service medical records, VA outpatient 
treatment records from January 1992 to April 1992 and from 
August 1999 to September 2000.  The evidence revealed that 
the veteran had been diagnosed at the VA medical center with 
PTSD based on her reported history of being raped while in 
service. 

The evidence submitted since January 2002 includes numerous 
VA treatment records from September 2000 to June 2003; a 
letter from the veteran's friend who had known her  since the 
early 1990s, discussing the veteran's mental breakdown; an 
August 2003 letter from the coordinator of the VA Women 
Veterans Trauma recovery program, recounting the veteran's 
description of the alleged rapes; a May 2005 letter from the 
veteran's sister indicating that she recalled the veteran 
telling her about being raped in Panama; and the veteran's 
testimony at a hearing before the Board.

While evidence which has been submitted is new in that it has 
not previously been submitted, the evidence is not material, 
in that none of it is contemporary with any of the alleged 
rapes.  While the letters assert that the veteran was raped 
in service, all of the letters were written more than a 
decade after the last alleged rape was purported to have 
happened, and (with the sole exception of the letter from her 
sister) each of the letters is based on the veteran's own 
statements given many years after she alleges that the rapes 
occurred.  As such, the authors of the letters do not have 
any personal, objective knowledge to corroborate the 
veteran's reported rapes.  With respect to the letter from 
the veteran's sister in which she stated that she remembered 
when the veteran was still on active duty in Panama and told 
her about a rape incident, the Board notes that it contains 
no particular details, and the sister conceded that she did 
not remember dates or times.  The Board concludes that the 
letter adds no substantial information which could help prove 
the claim.  

Moreover, some of the evidence is duplicative with respect to 
the previously considered evidence.  In this regard, the 
veteran's testimony given during the hearing held in May 2005 
essentially duplicated information which she had previously 
provided in her September 2000 responses to a PTSD 
questionnaire which was previously considered.  Similarly, 
the additional treatment records showing diagnoses of PTSD 
essentially duplicate previously considered medical evidence.  
Given that the veteran's original claim was denied based on 
the fact that no evidence had been presented to corroborate 
her stressful in-service events, the newly submitted evidence 
fails to raise a reasonable possibility of substantiating the 
veteran's claim, as it fails to provide any information other 
than the veteran's own account which alone is insufficient to 
corroborate her stressors.  What was lacking at the time of 
the prior denial and is still lacking is objective 
verification of the claimed stressors.  Accordingly, new and 
material evidence having not been submitted, the claim of 
entitlement to service connection for a psychiatric condition 
is not reopened.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in June 2003.  By this, the veteran was informed 
of all four elements required by the Pelegrini II Court as 
stated above.  In particular, the letter explicitly informed 
the veteran that a final decision had been issued regarding 
service connection for PTSD, and that in order to reopen her 
claim, new and material evidence needed to be presented.  The 
letter also provided an explanation of what constituted 
"new" evidence and what constituted "material" evidence.   
See Kent. v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006).

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
required was not completed prior to the first adjudication of 
the claim, the veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and ample time to respond to VA notices.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA treatment records and service medical records have been 
obtained.  Additionally, letters have been received from 
friends and relatives of the veteran and from a VA social 
worker.  Furthermore, the veteran testified at a hearing 
before the Board.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no initial disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

New and material evidence having not been submitted, the 
veteran's claim of entitlement to service connection for PTSD 
remains denied.



____________________________________________
MICHAEL D. MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


